Case 1:05-cr-00112-SPW Document 61 Filed 08/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,

CR 05-112-BLG-SPW
Plaintiff,

VS.

ORDER
JEFFREY LYLE SCHLEPP,

 

 

Defendant.

Due to the recent outbreak of COVID-19 at the Yellowstone County
Detention Facility and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the revocation hearing currently
scheduled for Thursday, August 27, 2020 at 1:30 p.m., is VACATED and reset to
commence on Friday, October 9, 2020 at 10:30 a.m. in the James F. Battin U.S.
Courthouse, Billings, Montana.

All parties that intend to have witnesses testify at the revocation hearing

shall give notice to this Court five (5) days prior to the hearing date.
Case 1:05-cr-00112-SPW Document 61 Filed 08/24/20 Page 2 of 2

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this 2% day of August, 2020.

fo f CA Pe ae i CL bi
SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 
